--------------------------------------------------------------------------------

Exhibit 10.68
 
TRANSPORTATION AGREEMENT
 
AGREEMENT
 
FOR TRANSPORTATION OF NATURAL GAS
 
 
Transportation Agreement No. ______________
 
 
This AGREEMENT FOR Transportation SERVICE (“Agreement”) is made and entered into
this 16th day of September,  2010, between:
 
Beluga Pipeline Company (“Pipeline”)
 
and
 
Chugach Electric Association, Inc._ (“Shipper”).
 
Witnesseth:  That in consideration of the mutual covenants contained herein the
parties agree as follows:
 
SECTION 1
Service to be Rendered and obligations under the tariff

 

 
1.1
Commencing on the Effective Date, Pipeline shall perform and Shipper shall
receive Transportation Service for the Transportation of Natural Gas from any
Receipt Point to any Delivery Point as available in accordance with the
provisions of Pipeline’s effective Tariff on file with the Regulatory Commission
of Alaska (“Commission”), as the same may be amended or superseded in accordance
with the Rules and Regulations of the Commission.

 

 
1.2
The rules and regulations of the Tariff, setting out the terms and conditions
under which Service is provided by Pipeline and received by Shipper, establish
reciprocal obligations of the Parties hereto and are incorporated by reference
as though set out in full herein.  Shipper acknowledges that it has received and
read the Tariff and that it will adhere to Shipper’s obligations thereunder.
Shipper will also cause its suppliers and customers to act in accordance with
their obligations and Shipper’s obligations under the Tariff.

 
SECTION 2
TERM

 
 
2.1
This Agreement shall be effective as of October 1, 2010 (“Effective Date”) and
remains in effect for a primary term of one (1) month from the effective date.

 
 
2.2
After expiration of the primary term, this Agreement shall remain in effect on a
month-to-month basis unless otherwise terminated by Pipeline or Shipper
(“Terminating Party”).  To terminate the Agreement, the Terminating Party must
provide the other party at least thirty (30) days notice before the date of
termination at the address provided in Section 4 of this Agreement.  Pipeline
may terminate this Agreement in the event of repeated or willful disregard of
the Shipper’s obligations under Pipeline’s Tariff.  It is recognized, however,
that termination of Service under this Agreement may require abandonment
authorization from the Commission.

 
SECTION 3
Rates

 

 
3.1
Shipper shall pay the currently effective rates set forth in Pipeline’s Tariff
as may be revised and superseded subject to Commission approval, from time to
time.

 

 
 

--------------------------------------------------------------------------------

 

NOTICES
 

 
4.1
Notices to Pipeline under this Agreement shall be addressed to:

 
Beluga Pipeline Company, LLC
43280 N. Kenai Road
Kenai, Alaska 99611-2399
Attention:  Area Manager
Fax:  907-283-6198
 
 

 
4.2
Notices to Shipper under this Agreement shall be addressed to:

 
Chugach Electric Association, Inc.
5601 Electron Drive
P.O. Box 196300
Anchorage, Alaska 99519-6300
Attention:  Manager, Fuel Supply
Fax:  907-762-4191
 
 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement in several
counterparts by their duly authorized officers with effect as of the day first
above written.
 
 
Shipper: Chugach Electric Association, Inc.
 
Marathon Oil Company, dba Kenai Nikiski Pipeline
           
/s/ Lee Thibert
 
/s/ Craig Chambers
Lee Thibert,
 
Craig Chambers,
Sr. VP Strategic Planning and Corporate Affairs
 
Commercial Manager

 
 

--------------------------------------------------------------------------------